DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-6, 8 and 12-14 are pending. Claims 1-6, 8 and 12-14 have been amended. Claims 7, 9-11 and 15 have been canceled. 
Applicant’s arguments, filed 04/25/2022, with respect to 112 rejection have been fully considered and are persuasive in part.  The rejection of claim 12 has been withdrawn.
Applicant's arguments filed 04/25/2022, with respect to 112 rejections have been fully considered but they are not persuasive. The rejections of claims 1-6, 8 and 12-14 is maintained.  See rejection below.
Applicant’s arguments, filed 04/25/2022, with respect to 102 rejection over Alexandrovichserov et al. (US 2008/0008920 A1) have been fully considered and are persuasive.  The rejection of claims 8-11, 14 and 15 has been withdrawn.
Applicant’s arguments, filed 04/25/2022, with respect to 102 rejection over Dobosz et al. (Materials Science & Engineering B 262 ‘2020’ 114795) have been fully considered and are persuasive.  The rejection of claims 8-15 has been withdrawn.
Applicant's arguments filed 04/25/2022, with respect to 102 and 103 rejection over Dobosz et al. (Materials Science & Engineering B 262 ‘2020’ 114795) have been fully considered but they are not persuasive. The rejections of claims 1-11 and 14-15 are maintained.  See response to arguments below.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-6, 8, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6, 8, and 12-14 are indefinite because the product claimed is ruthenium and ruthenium/cobalt alloy nanowires within a silica nanotube, however the product by process claims recite the nanowires are formed on an inner surface of a pores of a porous template. Therefore it is not clear whether the placement of the nanowires is positively recited or not. For the purpose of further examination the claims will be interpreted as pertaining only to nanowires including silica nanotube, and the placement in the pores of the nanowires is only regarded as the process step of the method of making. It is also noted that there is no particular structure associated with the pores therefore this method step does not have a material impact on the claimed nanowires and silica nanotubes. 
Claim 6 recites the limitation "the annealed ruthenium-cobalt alloy nanowire" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
The term “amorphous-like structure” in claim 6 is a relative term which renders the claim indefinite. The term “amorphous-like structure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of further examination any crystal structure will meet the claim, because it is not clear what crystal size falls in the scope of the above term for this particular alloy.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation 1 at% to 96 at%, and the claim also recites 1 at% to 48 at%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Additionally, it is not clear if the limitation of “amorphous-like structure” is required as it is not positively recited, but merely conditionally. 

Claim 8 recites “the ruthenium (Ru)-cobalt (Co) complete solid solution is formed by moving cobalt (Co) into a ruthenium (Ru) matrix after the annealing so that electrical resistivity of the annealed ruthenium-cobalt alloy nanowire is reduced through annealing”, which makes the claim indefinite because it is not clear how cobalt moves into the ruthenium matrix after the annealing and to what degree the electrical resistivity is required from the alloy. It seems that the cobalt moves into the ruthenium matrix during annealing rather than after annealing. The specification does not explain how such cobalt movements would take place after annealing or what would be the mechanism driving it. 
Claims 12-14 are also indefinite as being dependent on indefinite claim 8.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (US 2014/0329089 A1).
Considering claims 1, 3, 4 and 6, Yin discloses ruthenium nanowires in silica nanotubes [0023].
With respect to the limitation that the ruthenium nanowires are manufactured by depositing nanotubes into pores of a porous template using atomic layer deposition (ALD), and then reducing ruthenium (Ru) in the nanotubes on the porous template using electroplating, wherein a size of crystal grains of the ruthenium nanowires is controlled through annealing, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Claim(s) 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2008/0096345 A1).
Considering claims 1, 3, 4 and 6, Zheng discloses ruthenium nanowires (208) in silica nanotubes coated by ALD ([0025] and [0028]).

Claim Rejections - 35 USC § 103
Claims 2, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2014/0329089 A1).
Considering claim 2, Yin discloses the diameter of the nanorod is 5 to 50 nm and the diameter of the nanotube is 10 to 100 nm in the outside diameter [0032], which will overlap the claimed range of the thickness of the silica layer of 5 to 30 nm.

Considering claims 5, Yin discloses the nanocrystal size is from about 5 nm to about 50 nm in diameter [0032], which overlaps the claimed range of from 9 nm to 12 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

	Considering claims 8, 13 and 14, Yin discloses the nanorods can be an alloy of Ru and other metals such as for example Co [0023]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have nanorods of Ruthenium and cobalt because Yin suggest such combination in the process of forming metal nanorods in silica nanotubes. 

Considering claim 12, Yin is silent about the content of the Co in the alloy.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invasion to have the content of Co in the claimed range of from 1 at% to 96 at%, because the range is so large that it encompasses almost all of the alloy compositions as it almost covers the whole range of from 0 to 100 at%. Therefore one would expect that the Co content of Yin will fall within the claimed range. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2008/0096345 A1).
Considering claim 2, Zheng discloses the spacing 310 (thickness of the sacrificial layer 500) is in the range between 10 nm and 100 micrometers [0023], which overlaps the claimed range of 10-30 nm.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Applicant argues that a size of crystal grains of the annealed ruthenium nanowire within the silica nanotube … implies a structure. This is found not persuasive because the claims do not provide any particular steps that would have to result in a specific crystal size, but merely vaguely recites that the crystal size is determined based on annealing temperature. There is nothing specific about the conditions of the annealing, such as what temperature is used, how long, what is the nanowire composition, which are all important parameters for determining size of the crystals. Any crystal size falls under the scope of the current claims 1 and 6. 
With respect to the arguments related to claim 8, Applicant argues that the limitation reciting process of annealing of RuCo alloy that reduces electrical resistivity of the alloy implies a structure. This argument is not persuasive because, these method steps do not clearly define any structure of a property of the alloy. It is not known form the claim what the insinuated electrical resistivity must be. The electrical resistivity will be dependent on the content of cobalt, other metals, crystal grain size, etc. Therefore the process of annealing alone does not require any particular electrical resistivity. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kloppener et al. US 2016/0266460 A1 ruthenium nanowires coated with silica.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794